Weiss, J.
Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Stolarik, J.), entered February 6, 1992 in Rockland County, which granted plaintiff’s motion for summary judgment.
The disposition of this appeal is mandated by Bankers Trust Co. v Board of Mgrs. of Park 900 Condominium (81 NY2d 1033), in which the lien of a first mortgage was held superior to the lien for unpaid common charges against a residential unit asserted by the Board of Managers of the condominium. The Court of Appeals further held that the lien for unpaid common charges in a condominium is given priority over all prior liens, except liens " 'in favor of any [tax] assessing unit, school district, special district, county or other taxing unit, and * * * all sums unpaid on a first mortgage of record [or certain other specified subordinate mortgages]’ ” (supra, at *9641035, quoting Real Property Law § 339-z [emphasis in original]). A first mortgage foreclosure sale, except to the extent of surplus moneys, extinguishes all prior liens and vests full title in the grantee (see, RPAPL 1353 [3]).
Therefore, Supreme Court correctly granted plaintiffs motion for summary judgment and the appointment of a Referee to compute in this action to foreclose the first mortgage upon a condominium unit which was in default, and that absent surplus moneys resulting from the foreclosure sale, the lien of defendant Pomona Park Condominium Association would be extinguished.
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the order is affirmed, with costs.